DETAILED ACTION
	Claims 44-63 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
All rejections of record are withdrawn in view of the cancellation of all claims.  New rejections are applied to the newly added claims as detailed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2022 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-50 and 53-60 are rejected under 35 U.S.C. 103 as unpatentable over JP5561912 (2014) as evidenced by the English translation thereof, and in view of Okuyama et al. (WO 2016/148282; of record in IDS).
As to claims 44-50 and 53-60, JP5561912 discloses a cosmetic preparation for topical application for improving the appearance of skin, the preparation comprising an extract from sturgeon eggs (page 1 last full paragraph; page 2, 5thand 10th full paragraphs), wherein the sturgeon may be white or Siberian sturgeon (claims 47-48)(page 2, 3rd paragraph from the bottom).  The preparation may comprise the sturgeon egg extract in the amount of 0.0001-15 wt%, which encompasses the range of claim 1 (page 6, 6th paragraph).  The extract may be obtained by immersing the eggs in water for 1 day followed by removing the water so as to remove the water soluble components of the eggs, followed by immersion of the eggs in olive oil for and extracting for 1 week followed by filtration to obtained the sturgeon egg extract as an isolated oily phase (see Production Example 2 (Aspect 2) on page 7).  The preparation may further comprise additional additives such as caprylic/capric triglycerides in the amount of 0.01-99 wt%, which overlaps the range of claim 45 (page 6, 2nd to last paragraph).   
	Regarding claim 5, the preparation may be in the form of a cream, foundation, gel, or aerosol (page 6, 7th-8th paragraphs).  
As to claims 44-50 and 53-60, JP5561912 does not further expressly disclose that the extraction mixture comprises an oil phase and aqueous phase simultaneously and which is homogenized as recited by claim 44 (as opposed to a sequential extraction using immersion in the aqueous phase followed by immersion in the oily phase). Nor does JP5561912 disclose the presence of phosphate buffer in the aqueous phase (claims 46 and 62) or EDTA (claim 46). Nor does JP5561912 expressly teach the weight of the fish eggs relative to the aqueous and oil phases (claims 49-50), nor the concentration of monounsaturated fatty acids, polyunsaturated fatty acids, or omega-3 fatty acids or triglycerides in the extract (claims 55-59), nor the presence of water in the amount of claim 54, or that the preparation is capable of increasing gene expression for laminin-5 in keratinocytes (claim 60).  
Okuyama discloses a lipid extract obtained from a raw material (paragraph 16) that may be fish eggs (i.e., a “fish egg extract”)(paragraph 53), wherein the extract is obtained by a method comprising suspending the raw material in an extraction mixture comprising a polar solvent and a nonpolar solvent (paragraph 58), wherein the polar solvent is preferably ethanol and the nonpolar solvent is preferably hexane (paragraph 60), and homogenizing the raw material (paragraph 57), followed by isolating the nonpolar phase and polar phase using centrifugation (paragraph 64).  Okuyama teaches that it is preferable to crush the raw material such as fish eggs before extracting such as by using a homogenizer, because extraction efficiency is improved by increasing the contact area of the raw material with the extraction solvent (paragraph 57). Okuyama teaches that the extract can be provided as an ingredient in a pharmaceutical composition (paragraph 91) and that the extract comprises unsaturated fatty acids including omega-3 unsaturated fatty acids and triglycerides that are useful as active substances due to their therapeutic effects including reduction of blood fat, alleviation of rheumatoid arthritis symptoms, suppressive effect on platelet aggregation, and anti-inflammatory effects (paragraph 3).  Okuyama discloses controlling the amount of the healthful fatty acids in the extract to provide a product rich in said acids (paragraph 73).  
As to claims 44-50 and 53-60, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the preparation of JP5561912 by homogenizing the sturgeon eggs prior to immersion in the aqueous and oil phases, since Okuyama expressly teaches that it is preferable to homogenize a raw material such as fish eggs prior to performing an extraction, because it will improve extraction efficiency by increasing contact of the raw material with the extraction solvent.    
As to the limitations of claims 44-46 and 49-50, the Office notes that all of the pending claims are written in the form of product by process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).   “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be “essentially free of alkali metal.” The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not “essentially free of alkali metal” and therefore a different and unobvious product.).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an unobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different.). 
Here, JP5561912 teaches collecting as an extract the lipid fraction from the sturgeon eggs using immersion in an aqueous phase followed by removal of the water and immersion in an oil phase which is then filtered to obtain the extract in an oily phase, while the present claims recite isolating the oil phase of the homogenized mixture as the fish egg extract. Therefore, both JP5561912 and the claimed invention are drawn to a fish egg extract comprising a lipid fraction of the fish eggs that is obtained via extraction using an aqueous phase and an oil phase.  As a result, the fish egg extract of JP5561912 and as modified by Okuyama to comprise a homogenizing step is viewed as sufficiently similar to the presently claimed fish egg extract preparation that it renders the claims prima facie obvious based upon the evidence currently of record, even though JP5561912 does not disclose all of the process of making steps recited by claims 44, 46, and 49-50.  
The extract of JP5561912 and Okuyama as combined supra is further viewed as having the concentration of monounsaturated fatty acids, polyunsaturated fatty acids, or omega-3 fatty acids or triglycerides in the extract (claims 55-59) and the preparation of JP5561912 and Okuyama as combined supra is viewed as capable of increasing laminin-5 gene expression (claim 60) because the preparation comprises as an active ingredient a sturgeon egg extract formed by a similar process to the process steps recited by the claims and therefore comprises substantially the same ingredients recited by the claims based upon the evidence of record, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Alternatively, it would have been prima facie obvious to arrive at the amounts of the omega 3 fatty acids, triglycerides, and monounsaturated and polyunsaturated fatty acids to be within the ranges of claims 55-59, because Okuyama teaches that the fats present in the extract have therapeutic effects, such that the concentration of the extract and of the fatty compounds in the extract in the composition are result effective variables that will affect the therapeutic efficacy of the composition, and further discloses controlling the amount of the healthful fatty acids in the extract to provide a product rich in said acids as discussed above.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 49-50, it alternatively would have been prima facie obvious to arrive at the claimed ratio of fish eggs to aqueous and oil phases, because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The skilled artisan would recognize that the proportion of fish eggs to the phases of the extraction solvent is a result effective variable, since there must be a sufficient amount of the solvent to extract the amount material present in the homogenized fish eggs, thereby motivating the skilled artisan to optimize the relative amounts of the solvent and the fish eggs.  
Regarding claim 54, it further would have been prima facie obvious to incorporate an amount of water into the preparation that is within the claimed range, since JP5561912 teaches that the preparation may be in the form of a gel and the skilled artisan would recognize that the amount of water in the composition is a result effective variable that will affect its ability to interact with the gelling agent to form a gel.  
Claims 51-52 and 61-63 are rejected under 35 U.S.C. 103 as unpatentable over JP5561912 (2014) as evidenced by the English translation thereof in view of Okuyama et al. (WO 2016/148282) as applied to claims 44-50 and 53-60 above, and further in view of Kolbe et al. (US Pat. Pub. 2014/0121250; of record).  
The teachings of JP5561912 and Okuyama are relied upon as discussed above, but they do not further expressly disclose the presence of an alkylamidothiazole as recited by claim 51, nor that the preparation is in the form of an emulsion as required by claims 52 and 61-63.  
Kolbe discloses that alkylamidothiazoles are useful in dermatological preparations for combating undesired pigmentation of the skin (paragraphs 1 and 71), and further that the preparation can be formulated as a water and oil emulsion in which the lipid phase may be caprylic/capric triglycerides (paragraphs 72, 74, and 76).  
Regarding claim 51, it would have been prima facie obvious to modify the dermatological composition of JP5561912 and Okuyama as combined supra by incorporating an alkylamidothizole as an active ingredient, since Kolbe discloses that alkylamidothiazoles are useful for combating undesired pigmentation of the skin, such that the skilled artisan reasonably would have expected that incorporating them into the preparation would further enhance its efficacy at promoting healthy looking skin.
As to claims 52 and 61-63,  it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the preparation of JP5561912 and Okuyama as combined supra by formulating the preparation comprising the sturgeon egg extract as an emulsion, because Kolbe expressly teaches that dermatological preparationscomprising a caprylic/capric triglyceride lipid phase can suitably be formulated as water and oil emulsions, such that the skilled artisan reasonably would have expected that the JP5561912 dermatological preparation also could be formulated as an emulsion.  Such a modification is merely the combination of known prior art elements according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-63 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of U.S. Pat. No. 11,491,191.
Although the reference claims are not identical, they are not patentably distinct because they recite a cosmetic preparation in the form of an emulsion comprising a fish egg extract obtained by suspending fish eggs in an extraction mixture comprising an oil phase and an aqueous phase, the oil phase comprising capric/caprylic acid triglycerides, homogenizing the suspension mixture, and isolating the oil phase to obtain the fish extract, wherein the fish eggs are from white sturgeon or Siberian sturgeon, wherein the preparation further comprises an alkylamidothiazole, wherein the oil phase comprises capric/caprylic triglycerides, wherein the aqueous phase comprises phosphate buffer, the ratio of fish eggs to aqueous phase and to the oil phase being within the presently claimed ratios, the weight of the overall extract is 0.002 to 20 wt%, which overlaps the range of claim 40 and the concentration of monounsaturated fatty acids is 12-25% which is slightly below the presently claimed range.  The composition will increase laminin-5 expression because it comprises the same ingredients in the same amounts as the claimed compositions, and a product cannot be separated from its properties.
Although the reference claims do not disclose the same concentration of ingredients, e.g., the monounsaturated fatty acids or triglycerides, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


 
/Patricia Duffy/Primary Examiner, Art Unit 1645